Citation Nr: 0026362	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of ankle 
sprains.

2.  Entitlement to an increased (compensable) rating for 
residuals of thoracic spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 through 
September 1991, and was a member of the Michigan National 
Guard from October 1991 to October 1995.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The veteran's claims were remanded by the Board for further 
development in February 1999.  The development has been 
completed and the veteran's claims are ready for appellate 
consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently have any disability of the 
ankles residual of his inservice sprains.

3.  When pain is considered, the limitation of motion of the 
veteran's thoracic spine is moderate in nature.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of ankle 
sprains is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a 10 percent rating for residuals of a 
thoracic spine injury have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286, 5288, 
5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

I.  Service Connection - Residuals of Ankle Sprains

In order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran claims that he is entitled to service connection 
for residuals of inservice ankle sprains.  At a June 1997 
hearing before a hearing officer at the RO the veteran 
testified that he had a stiff right ankle in the mornings.  
He stated that his right ankle was bigger than his left ankle 
and that when he had not been walking it tended to become 
stiff.  The veteran reported swelling and some discoloration 
of the right ankle.  He testified that he did not seek 
treatment, that he took care of his right ankle by himself.

The service medical records show that the veteran sprained 
his left ankle in a parachute jump in March 1987.  His left 
ankle sprain was noted to be resolving in April 1987.  A May 
1987 service medical record indicates that the left ankle 
sprain had resolved.  March 1990 service medical records 
indicate that the veteran twisted his right ankle violently 
and pulled a ligament.  An April 30, 1990 service medical 
record indicates that the veteran's right ankle sprain had 
resolved.  No further ankle complaints or findings were noted 
in the service medical records.

On VA examination in March 1996 the veteran had normal range 
of motion of the ankles.  There was minor tenderness over the 
Achilles tendon on the right.  Examination of the ankles was 
otherwise unremarkable.  The diagnoses included historical 
sprain of the ankles with minimal persistent discomfort.

A December 1996 VA outpatient treatment record indicates that 
the veteran had a right ankle spur.  A December 1997 VA 
outpatient record indicates that the veteran was sent to 
podiatry for evaluation of a right ankle bony spur.  The 
veteran denied pain to the right foot and ankle.  Examination 
of the right ankle revealed no abnormalities.  The impression 
was possible traumatic avulsion injury to the right lateral 
ankle, symptoms resolved.

The veteran was afforded a VA orthopedic examination in June 
1999.  The veteran reported that his ankles were a little 
stiff, but after moving around they felt satisfactory.  The 
veteran had normal appearance of the ankles without swelling 
or deformity.  The skin was healthy and there was no 
tenderness anywhere around the ankles.  Range of motion was 
15 degrees of dorsiflexion, 25 degrees of plantar flexion, 10 
degrees of inversion, and 5 degrees of eversion bilaterally.  
Power was satisfactory and ankle pulse was palpable.  X-rays 
of the ankles were normal, without any residual of trauma.  
The diagnoses included normal ankles without any residuals of 
injury.  The examiner noted that the x-rays failed to show 
any bone spur or any specific ankle disorder.  He further 
noted that during the range of motion study of the ankles the 
veteran did not complain of any pain.  

While the service medical records confirm that the veteran 
sprained his left ankle in 1987 and that he sprained his 
right ankle in 1990, the record does not show that the 
veteran currently experiences any residuals of those 
injuries.  The March 1996 VA examination report noted that 
the veteran had minimal persistent discomfort of the ankles, 
but did not indicate that the veteran had any current ankle 
disability related to his inservice sprains.  While a 
December 1996 VA outpatient report notes that the veteran had 
a right ankle spur, it was not related to service or for that 
matter found on VA x-rays in June 1999.  The June 1999 VA 
examination report indicates that the veteran has normal 
ankles without residual of any injuries.  The only evidence 
supportive of his ankle claim are the statements and 
testimony advanced by the veteran himself; however, he is not 
qualified to render opinions which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Since there is no medical evidence that the veteran has any 
current ankle disability related to inservice injuries, the 
Board must conclude that the veteran's claim for service 
connection for residuals of ankle sprains is not well 
grounded.


II.  Increased Evaluation - Thoracic Spine

Initially, the Board notes that the veteran's increased 
evaluation claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for the residuals of a thoracic 
spine injury wherein the current noncompensable rating was 
assigned, effective from October 1995.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining the veteran's thoracic 
spine disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At the June 1997 RO hearing the veteran testified that he had 
muscle spasms along the center of his back on a regular basis 
lasting from five minutes to all night long, or for most of 
the day.  The veteran reported that he had limitations in 
twisting his back.  He also reported stiffness in the back in 
the morning that loosened up with walking and exercise.

The veteran's service medical records reveal that the veteran 
sustained a T12 burst fracture in a November 1992 parachuting 
accident.  The veteran was given a posterior fusion bone 
graft with insertion of a Harrington rod.  The Harrington rod 
was removed in December 1993.  

The veteran was examined by a private physician on behalf of 
Michigan Army National Guard in May 1994.  The veteran 
reported that his back was aggravated when he engaged in 
activities like running and using his hands over his head.  
The examiner was of the opinion that the veteran would be a 
poor candidate for military activities.  The examiner noted 
that a more sedentary type of duty would be more compatible 
with the veteran's history of a T-12 spinal fracture with 
Harrington fixation.  The examiner indicated that some of the 
veteran's civilian activities as a carpenter would put stress 
on the thoracic spine of the veteran.  The examiner 
recommended that the veteran alter his lifestyle to avoid 
aggravating his spinal column.

On VA examination in March 1996 the veteran reported that he 
had intermittent pain in his back which he attributed to 
muscular spasms.  They occurred if he made a wrong move.  He 
also had aching in the back if he sat too long, and his back 
became numb.  The veteran reported discomfort with heavy 
activity involving the back.  He had no pain with bending.  
He could not sleep on his back because he developed severe 
pain when he tried.  Objectively, there was no significant 
tenderness on percussion over the spine.  The spine flexed to 
90 degrees and extended to 20 degrees.  Lateral flexion was 
to 20 degrees bilaterally, and rotation was 35 degrees 
bilaterally.  Radiologic examination of the thoracic spine 
was normal.  The diagnoses included, no evidence of fracture 
of the thoracic spine found.

April 1997 VA outpatient records indicate complaints of back 
pain and spasm.  The veteran was given physical therapy and a 
TENS unit.  A September 1997 VA outpatient record indicates 
that the veteran was doing better in terms of back pain and 
spasms.  A December 1997 record reveals that the veteran 
complained of increased back pain and spasms for which he was 
prescribed Darvocet.  The veteran complained of worsening 
back pain in June 1998 with the pain going up to the neck.  
He reported that it prevented him from sleeping and that the 
medication was not working well.  Hot showers gave the 
veteran some relief from muscle spasms.  VA outpatient 
treatment records in August and November 1998 also show 
complaints of back pain.

On VA examination in June 1999 the veteran complained of 
muscle spasms in the evening and back stiffness in the 
morning.  He reported that he could not sit for a long time, 
he would feel numbness in the back.  The veteran reported a 
gradual increase of stiffness and pain with occasional spasm 
of the back muscles over the previous four years.  This had 
not been enough to stop him from continuing with his job as a 
carpenter.  Objectively, the veteran's thoracic spine was 
straight and there was no deformity or swelling.  There was 
no kyphosis or scoliosis.  There was no gibbus formation.  
There was no spasm of the paravertebral muscles in either the 
upper or lower back.  There was no tenderness or atrophy of 
the back.  Muscle tone was good.  The veteran had 70 degrees 
of flexion of the lumbar spine.  He did not complain of any 
pain until 70 degrees.  The pain increased after 70 degrees 
with attempted further motion.  The veteran had 25 degrees of 
extension without complaint, 20 degrees of lateral flexion 
without pain, and 20 degrees of rotation without pain.  Both 
lower limbs were negative for any neurological deficiency.  
Muscle tone was good and there was no atrophy.  Straight leg 
raising was 65 degrees with negative Lasegue test.  The 
veteran complained of pain in the lower back during the test.  

X-rays of the thoracic spine revealed no gross deformity or 
any definite residual of the fracture.  The vertebral bodies 
were intact and had an adequate shape.  The diagnoses 
included status post thoracic spine fracture including post 
surgery, and no spinal deformity.  

It was the VA examiner's opinion that that the veteran's 
thoracic spine had minimal disability and was not limiting 
any of his daily activities as described by the veteran.  The 
examiner also found no limitation of use of the thoracic 
spine.  There was no evidence of any muscle spasm of the 
paravertebral muscles.  The review of the x-rays failed to 
reveal any deformity of the thoracic vertebrae and the 
vertebral body shapes were fairly well maintained and in 
satisfactory alignment.  

Diagnostic Code 5286 provides for rating residuals of a 
fractured vertebra in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.

In this case the record clearly shows that the veteran's 
spinal fracture healed without any deformity.  Accordingly 
the veteran is not entitled to a 10 percent rating for 
demonstrable deformity of the thoracic spine.

Diagnostic Code 5291 provides for a noncompensable rating for 
slight limitation of motion of the dorsal spine and a 10 
percent rating for moderate or severe limitation of motion of 
the dorsal spine.

The VA examination reports indicate that the veteran has 
slight loss of motion of the spine.  The VA outpatient 
treatment records show frequent complaints and treatment for 
back pain and spasms.  The Board has considered the 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, in determining the extent of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The Board finds that the VA outpatient treatment 
records verify that the veteran has functional loss due to 
pain on us.  Consequently, the Board finds that when 
functional loss due to pain is considered, the residuals of a 
thoracic spine injury more nearly meets the requirements for 
a 10 percent rating for moderate limitation of motion of the 
thoracic spine.  

The Board notes that 10 percent is the maximum rating 
available for limitation of motion of the thoracic spine.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5291.

Since the post service medical records have not shown the 
veteran to meet the criteria for a rating in excess of 10 
percent at any time since the award of service connection, 
staged ratings for the veteran's thoracic spine disability 
are not warranted.  See Fenderson.


ORDER

Entitlement to service connection for residuals of ankle 
sprains is denied.

Entitlement to a 10 percent rating for residuals of thoracic 
spine injury is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	BRUCE KANNEE
Veterans Law Judge
                                            	 Board of 
Veterans' Appeals  



 
- 10 -


- 1 -


